DETAILED ACTION
Receipt is acknowledged of Applicant’s Response, dated 18 May 2021, which papers have been made of record.
Claims 1-15 and 22 are currently presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 18 May 2021 was filed after the mailing date of the Office Action on 18 February 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 7, 9-15, and 22
Claims 1-3, 7, 9-15, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2005/0141995 to Logan et al. (hereinafter “Logan”) in view of United States Patent Application Publication 2012/0222306 to Mittendorf et al. (hereinafter “Mittendorf”), further in view of United States Patent 5,320,494 to Reinfelder et al. (hereinafter “Reinfelder”) and further in view of United States Patent 5,007,167 to Hill (hereinafter “Hill”)
Regarding claim 1, Logan discloses a method of mounting a replacement tip section onto an exposed end of a rotor blade (28a) of a rotary wing aircraft (see paragraph [0037]), the method comprising: removing an existing section (cutting; see paragraphs [0044] and [0047]) from the rotor blade (28a) to create an exposed end of the rotor blade (see Fig. 10) by forming a chordwise saw cut (see ; installing the rotor blade having the exposed end onto a holding fixture (66; see paragraph [0046]; mounting blade to a fixture follows a cutting step); assembling the replacement section (72 and collar 96) about the exposed end of the rotor blade (see paragraph [0053]), the replacement section including at least one skin (see Fig. 19; portions 96 and 72 mate with skins 32, 34, and at least acts as a skin); positioning a bonding fixture (82) about the replacement tip section (see paragraph [0051]); and curing the replacement tip section to the exposed end of the rotor blade (see paragraph [0055]).  Logan teaches that the damage and corrosion to the existing section can require replacement (see paragraph [0004]) and that repair of the entire rotor is expensive.  Logan teaches that the repair technique minimizes disturbance of preexisting rotor structure (see paragraph [0006]).
Logan does not explicitly disclose that the existing section is the tip of the rotor, however, it is known in the art to remove and repair damaged rotor tips.  Logan does not explicitly disclose that the removed section is at an outboard end of the rotor blade.
For example, Mittendorf teaches a method for repairing an exposed end of a rotor blade (600) which has suffered damage (see paragraph [0029]; tip 212), including the steps of removing an existing end of the rotor blade (see paragraph [0031]), mounting the rotor (600) in a repair fixture (640); and assembling a replacement section (see paragraph [0036]) to the rotor blade to repair it. 
It would have been obvious to one having ordinary skill in the art to modify the method taught by Logan to perform a repair process on any portion of the rotor which has suffered deterioration, such as a tip, as taught by Mittendorf. (See MPEP 2143(A)). Where that damage is at a tip at the free or outboard end of the rotor blade, the repair would predictably be performed at the outboard end, without modification of the principles of operation of the repair technique.  The resulting method would reasonably be expected to repair any portion of the rotor, without modification of the principles of operation of Logan.  A person having ordinary skill in the art would reasonably expect that any suitably 
In the event that Applicant does not agree that the combination of Logan and Mittendorf teaches that the removed section and chordwise saw cut taught by Logan are at an outboard end of the rotor blade outboard of a spar of the rotor blade, Reinfelder teaches rotor blades having replaceable tips which are located beyond the position of a spar.
Reinfelder teaches a replaceable tip (20) including a terminal tip cap (50) which may be attached to a rotor blade comprising a spar (30).  If the tip (20) is damaged, it may be removed by cutting (Col. 5, line 67- Col. 6, line 1), and a replacement tip portion may be provided and attached (Col. 6, lines 9-11).  Reinfelder teaches that the tip portion comprises a skin (35).
It would have been obvious to one having ordinary skill in the art to modify the method taught by the combination of Logan and Mittendorf to perform a repair process on any portion of the rotor which has suffered deterioration, such as a tip, as taught by Reinfelder. (See MPEP 2143(A)). Where that damage is at a tip at the free or outboard end of the rotor blade, the repair would predictably be performed at the outboard end, without modification of the principles of operation of the repair technique.  The resulting method would reasonably be expected to repair any portion of the rotor, without modification of the principles of operation of Logan.  A person having ordinary skill in the art would reasonably expect that any suitably shaped repair preform (see MPEP 2144.04(IV)(B) would be capable of being attached to the rotor in a predictable manner with reduced disturbance to the existing rotor structure. While the combination of Logan, Mittendorf, and Reinfelder does not explicitly disclose that the chordwise cut is outboard of a spar, at least Logan and Reinfelder teach a spar, and at least Reinfelder teaches that the tip (20) includes a terminal tip cap (50) located entirely beyond the terminus of the spar (30).  One having ordinary skill in the art would have found it obvious to perform the cutting corresponding to a location at the damaged portion, such that where the tip damage is only at the 
The combination does not explicitly disclose that the installing the rotor blade having the exposed end onto the holding fixture comprises installing the rotor blade having the exposed end onto a cantilevered end of the holding fixture.  However, holding fixture with cantilevered ends are known in the art of rotor blade repair.
Hill teaches a conventional holding fixture (11) suitable for supporting a rotor blade (16; see Fig. 1).  The holding fixture (11) includes a cantilevered end (rightmost side with respect to Fig. 1) such that one end of a rotor blade (16) supported thereon is at the cantilevered end (see Fig. 1).
It would have been obvious to one having ordinary skill in the art to modify the method taught by the combination of Logan, Mittendorf, and Reinfelder to include installing the rotor blade on a conventional holding fixture, such as the holding fixture of Hill, including a cantilevered end. (See MPEP 2143(A)). The resulting method would predictably support the rotor blade during the repair without modification of the principles of operation of the method taught by the combination of Logan, Mittendorf, and Reinfelder.   One having ordinary skill in the art would reasonably expect that, when supporting the rotor blade, at least a portion of the rotor would be supported on the cantilevered end of the support as taught by Hill.  At the time the invention was made, it would have been obvious to provide a conventional support for supporting the rotor blade during the process.  Further, the examiner notes that, presuming a rotor blade has only two opposed ends and that the holding fixture taught by Hill is treated as having only two opposed ends, there are a finite number of identifiable, predictable solutions (see MPEP 2143(E)) for supporting a particular end of the rotor blade relative to the holding fixture.  Either the exposed end will be at the cantilevered end, or at the opposed end.  Nothing in the claims teaches or implies an unexpected result from positioning the exposed end of the rotor at the 
Thus, the combination of Logan, Mittendorf, Reinfelder, and Hill teaches the limitations of claim 1.
Regarding claim 2, the combination of Logan, Mittendorf, Reinfelder, and Hill teaches the limitations of claim 1, and further Mittendorf teaches preparing the surface of the exposed end of the rotor blade by removing contaminants from the surface of the exposed end of the rotor blade (see paragraph [0031]).
Regarding claim 3, the combination of Logan, Mittendorf, Reinfelder, and Hill teaches the limitations of claim 1, and further Logan teaches that the curing the replacement tip section includes applying heat to the replacement tip section (see paragraph [0055]; thermal energy).
Regarding claim 7, the combination of Logan, Mittendorf, Reinfelder, and Hill teaches the limitations of claim 1, and further Logan teaches that the at least one tip skin further comprises a first tip skin and a second tip skin and assembling the replacement tip section about the exposed end of the rotor blade further comprises: installing the first tip skin (first preform 72) about a first side of the exposed end of the rotor blade (see Fig. 17); and installing the second tip skin (preform collar 96; see Fig. 19) about a second side of the exposed end of the rotor blade, the second side being opposite the first side (collar 96 extends around two opposed sides, such that at least one of the two sides would be opposed the side the first repair preform is positioned at).
Regarding claim 9, the combination of Logan, Mittendorf, Reinfelder, and Hill teaches the limitations of claim 1, and further Mittendorf teaches that the replacement tip section (finished section  has a different shape than a shape of the existing tip section (distressed section 630) such that the resulting rotor blade with the replacement tip section has different aerodynamic performance as compared to the rotor blade with the existing tip section (one having ordinary skill in the art would reasonably expect that the newly formed section will have a different aerodynamic performance than a distressed and corroded section 630).
Regarding claim 10, the combination of Logan, Mittendorf, Reinfelder, and Hill teaches the limitations of claim 1, and further Mittendorf teaches that the replacement tip section (finished section produced; see paragraph [0040]) has a substantially similar shape than a shape of the existing tip section (distressed section 630) such that the resulting rotor blade with the replacement tip section has similar aerodynamic performance as compared to the rotor blade with the existing tip section (one having ordinary skill in the art would reasonably expect that the newly formed section will have a similar aerodynamic performance than a distressed and corroded section 630 where the repaired tip is the shape of distressed section 630 before being distressed).
Regarding claim 11, the combination of Logan, Mittendorf, Reinfelder, and Hill teaches the limitations of claim 1, and further Mittendorf teaches measuring at least one outer mold line surface of the exposed end of the rotor blade (positioning using computer aided design techniques, which one having ordinary skill in the art would recognize includes measuring positions on the base; see paragraphs [0036]-[0037]); and comparing the measured at least one outer mold line surface with a predetermined profile (modeled design; see paragraphs [0037] and [0040]).
Regarding claim 12, the combination of Logan, Mittendorf, Reinfelder, and Hill teaches the limitations of claim 11, and further Mittendorf teaches modifying the at least one outer mold line surface to match the predetermined profile (formation of respective layers; see paragraph [0040]).
Regarding claim 13, the combination of Logan, Mittendorf, Reinfelder, and Hill teaches the limitations of claim 12, and further Logan teaches that modifying the at least one outer mold line surface includes applying an adhesive or composite to the at least one outer mold line surface (adhesives applied; see paragraph [0054]).
Regarding claim 14, the combination of Logan, Mittendorf, Reinfelder, and Hill teaches the limitations of claim 1, and further Mittendorf teaches forming one of more holes in the tip section cured to the exposed end of the rotor blade (machining to final specifications; see paragraph [0053]; formation of cooling holes).
Regarding claim 15, the combination of Logan, Mittendorf, Reinfelder, and Hill teaches the limitations of claim 1, and further Mittendorf teaches trimming excess material from the tip section cured to the exposed end of the rotor blade (machining to final specifications; see paragraph [0053]; grinding).
Regarding claim 22, the combination of Logan, Mittendorf, Reinfelder, and Hill teaches the limitations of claim 1, and Logan teaches a bonding fixture (82), however Logan does not explicitly disclose that the bonding fixture is on the cantilevered end of the holding fixture.  However, Hill teaches a holding fixture (11) including at least one cantilevered end (see Fig. 1; rightmost end).  It would have been within the level of ordinary skill in the art and obvious to for one having ordinary skill in the art to position the cut portion and exposed end of the rotor blade nearest one of the two visible ends of the holding fixture (11) taught by Hill, as the use of the support taught by Hill does not rely on the remaining hardware illustrated by Hill.  It would have been within the level of ordinary skill in the art to provide the bonding fixture taught by Logan at the location of the rotor blade which requires bonding.  It further would have been within the level of ordinary skill in the art and obvious to position the portion of the rotor blade at either the cantilevered (right) end of the fixture taught by Hill, or the other end as the two finite, predictable options for positioning the rotor blade.  There being only two options, it would have been obvious to try positioning the rotor blade at the cantilevered end and thus positioning the bonding fixture on the cantilevered end of the holding fixture, which a person having ordinary skill in the art 
Claims 4-6
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Logan, Mittendorf, Reinfelder, and Hill as applied to claim 3 above, and further in view of United States Patent Application Publication 2013/0221580 to Bishop et al. (hereinafter “Bishop”).
Regarding claim 4, the combination of Logan, Mittendorf, Reinfelder, and Hill teaches the limitations of claim 3, but is silent regarding the heat being applied via at least one preset cycle.  However, it is known in the art of repairing rotors to apply heat using a cycle.
For example, Bishop teaches a method for curing components for a rotor system (101).  Bishop teaches that composite structures can be positioned in a mold to attach components to the rotor, and the formation performed by heating using a curing cycle (see paragraph [0017]). Bishop teaches that heating can be applied using a variety of techniques (see paragraph [0022]).
It would have been obvious to one having ordinary skill in the art to modify the method taught by Logan, Mittendorf, Reinfelder, and Hill to perform the heating using a conventional heating technique, such as applying heating using a curing cycle, as taught by Bishop. (See MPEP 2143(A)). The resulting method would predictably produce a cured rotor component in a predictable manner, and one having ordinary skill in the art would reasonably expect that using a cycle would allow for predictable production of components when using an automated system, for example.
Thus, the combination of Logan, Mittendorf, Reinfelder, Hill, and Bishop teaches the limitations of claim 4.
Regarding claim 5, the combination of Logan, Mittendorf, Reinfelder, and Hill teaches the limitations of claim 3, but is silent regarding the heat being applied via at least one preset cycle.  However, it is known in the art of repairing rotors to apply heat using an oven.
For example, Bishop teaches a method for curing components for a rotor system (101).  Bishop teaches that composite structures can be positioned in a mold to attach components to the rotor, and Bishop teaches that heating can be applied using a variety of techniques (see paragraph [0022]).  Bishop teaches that the heating may be performed using an oven (501), blankets, radiant heating system, and non-pressurized heating systems (see paragraph [0022]).
It would have been obvious to one having ordinary skill in the art to modify the method taught by Logan, Mittendorf, Reinfelder, and Hill to perform the heating using a conventional heating technique, such as applying heating using an oven, as taught by Bishop. (See MPEP 2143(A)). The resulting method would predictably produce a cured rotor component in a predictable manner, and one having ordinary skill in the art would reasonably expect that using a cycle would allow for predictable production of components when using an automated system, for example.
Thus, the combination of Logan, Mittendorf, Reinfelder, Hill, and Bishop teaches the limitations of claim 5.
Regarding claim 6, the combination of Logan, Mittendorf, Reinfelder, and Hill teaches the limitations of claim 3, but is silent regarding the heat being applied via at least one preset cycle.  However, it is known in the art of repairing rotors to apply heat using an oven.
For example, Bishop teaches a method for curing components for a rotor system (101).  Bishop teaches that composite structures can be positioned in a mold to attach components to the rotor, and Bishop teaches that heating can be applied using a variety of techniques (see paragraph [0022]).  Bishop teaches that the heating may be performed using an oven (501), blankets, radiant heating system, and non-pressurized heating systems (see paragraph [0022]).
It would have been obvious to one having ordinary skill in the art to modify the method taught by Logan, Mittendorf, Reinfelder, and Hill to perform the heating using a conventional heating technique, such as applying heating using heating blankets, as taught by Bishop. (See MPEP 2143(A)). 
Thus, the combination of Logan, Mittendorf, Reinfelder, Hill, and Bishop teaches the limitations of claim 6.
Claim 8
Claim 8 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Logan, Mittendorf, Reinfelder, and Hill as applied to claim 7 above, and further in view of United States Patent 8,303,882 to Driver (hereinafter “Driver”). 
Regarding claim 8, the combination of Logan, Mittendorf, Reinfelder, and Hill teaches the limitations of claim 7, and further Logan teaches that positioning the bonding fixture (82) about the tip section further however Logan is silent regarding the structure of molds. 
Driver teaches a molding technique for curing components (see Fig. 3).  A replacement component (42) is placed on top of a base component (44) for being attached using a molding apparatus (40).  A bladder (54) mechanism and a caul (50) are used to apply pressure to the preform (42; see Col.  3, line 64 – Col. 4, line 8). Driver teaches that the caul and bladder advantageously remove air from the molding apparatus (Col. 3, lines 64-67).
It would have been obvious to one having ordinary skill in the art to modify the method taught by the combination of Logan, Mittendorf, Reinfelder, and Hill to include using a known molding apparatus, such as the molding apparatus including Driver and including a caul plate and bladder. (See MPEP 2143(C)). It would have been obvious to apply the molding to each side using the molding apparatus including the bladder and caul, to advantageously reduce air at the rotor assembly during the curing process.
Thus, the combination of Logan, Mittendorf, Reinfelder, Hill, and Driver teaches the limitations of claim 8.
Response to Arguments
Claim Rejections - 35 USC § 103
Applicant’s arguments, see Response, filed 18 May 2021, with respect to the rejection(s) of claims 1-15 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hill.
Claims 1-3, 7, and 9-15 were previously rejected over the combination of Logan, Mittendorf, and Reinfelder.
Claim 21 was previously rejected over the combination of Logan, Mittendorf, Reinfelder, and Hill.
Claim 21 has been canceled.
Applicant asserts that claim 1 has been amended to recite “installing the rotor blade having the exposed end onto a cantilevered end of a holding fixture.”  Applicant asserts that this limitation is not taught by the combination of Logan, Mittendorf, and Reinfelder.
The examiner agrees.
Applicant further asserts that Hill, previously relied upon to teach the limitations of claim 21, does not teach the amended feature.  Applicant asserts that the tip of the rotor blade 16 is at B, and is positioned “at the left end of the base 11 and inward of the left leg 12, rather than on the right end of the base 11 that the Office Action [of 18 February 2021] asserts is a cantilevered end.”
The examiner respectfully disagrees with Applicant’s assessment.  Claim 1’s amended limitation can be interpreted to require that the rotor blade has an exposed end, and that the rotor blade is installed onto a cantilevered end of the holding fixture.  There is no requirement in the claim that the tip 
Applicant asserts that the dependent claims are allowable for depending form an allegedly allowable claim 1.
Claim 1 has been rejected.
Claims 4-6 were previously rejected over the combination of Logan, Mittendorf, Reinfelder, and Bishop.
Regarding claim 4, applicant asserts that Bishop discusses the use of a curing cycle, but asserts “Bishop does not teach or suggest a method comprising, among other elements, ‘installing the rotor blade having the exposed end onto a cantilevered end of a holding fixture,” as recited in claim 1.
The cited limitation s taught by Hill, now relied upon for the rejection of claim 1.
Claim 8 was previously rejected over the combination of Logan, Mittendorf, Reinfelder, and Driver.
Regarding claim 8, Applicant asserts that the combination including Driver does not teach “installing the rotor blade having the exposed end having the exposed end onto a cantilevered end of a holding feature,” as recited in claim 1.
The cited limitation s taught by Hill, now relied upon for the rejection of claim 1.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRELL C. FORD whose telephone number is (313)446-6515.  The examiner can normally be reached on 8:30 AM to 5:15 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/D.C.F/Examiner, Art Unit 3726                                                                                                                                                                                                        



/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        06/05/2021